                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 WORLD FUEL SERVICES                                               CIVIL ACTION
 (SINGAPORE) PTE LTD
                                                                   NO. 16-17435
 VERSUS
                                                                   SECTION M (5)
 M/V VARESIA, her engines, tackle,
 apparel, etc., in rem



                                      ORDER & REASONS
       Before the Court is a motion for damages due to wrongful arrest filed by MS AS Varesia

GmbH & Company KG (the “Owners”) appearing on behalf of defendant the M/V Varesia, her

engines, tackle, apparel, etc., in rem,1 to which plaintiff World Fuel Services (Singapore) Pte Ltd

(“WFS”) responds in opposition,2 and in further support of which the Owners reply.3 Having

reviewed the applicable law and the parties’ memoranda, the Court issues this Order & Reasons.

I.     BACKGROUND

       This case concerns the arrest of a vessel predicated on a lien for unpaid bunkers. The

pertinent facts of this case were explained by the Fifth Circuit as follows:

              In 2012, Plaintiff-Appellant World Fuel Services Singapore PTE Ltd.
       (World Fuel) contracted to provide marine fuel to Denmar Chartering and Trading
       GMBH (Denmar), which was chartering the cargo ship M/V AS VARESIA (the
       Varesia). The fuel was delivered on November 4, 2012, and World Fuel sent an
       invoice to the Varesia “AND/OR HER OWNERS/OPERATORS” and Denmar
       for $612,459.56. The invoice indicated that the balance was due by December 4,
       2012. Denmar failed to pay this invoice by the due date, but did wire one
       payment of $200,023 on January 18, 2013, and one payment of $500,023 on
       January 22, 2013. The parties dispute whether these payments were to be
       apportioned to the Varesia invoice or to other debts Denmar owed World Fuel.




       1
         R. Doc. 34.
       2
         R. Doc. 35.
       3
         R. Doc. 43.
        Denmar liquidated via insolvency proceedings in Germany in or around
July 2013. World Fuel received notice of these proceedings by September 2013,
but did not participate in them. World Fuel alleges that, at the time of Denmar’s
insolvency, Denmar owed World Fuel over five million dollars across multiple
invoices, including the Varesia invoice. World Fuel claims that Denmar’s failure
to pay for the fuel gave rise to a maritime lien on the Varesia.

        In May 2015, World Fuel sent a demand letter to MS AS VARESIA
GMBH & Company KG, the owner of the Varesia (the Owner). In May 2016,
World Fuel again demanded payment from the Owner and commenced a legal
action in Australia to arrest the vessel, but ultimately did not have the vessel
arrested.

        On the evening of December 10, 2016, the Varesia arrived in the
Mississippi River. On December 15th, World Fuel filed a complaint in the
Eastern District of Louisiana seeking to enforce its lien and seeking a warrant for
the arrest of the Varesia. A warrant issued that same day, but at World Fuel’s
request, the warrant was not served until the morning of January 5, 2017.

         Hours after the warrant was served, the Owner filed a motion to vacate the
arrest, arguing, inter alia, that any lien had “been extinguished by the operation of
laches and/or by payment.” In its memorandum in support of vacatur, the Owner
contended that Denmar had allocated specific payments to the Varesia invoice,
thereby extinguishing any lien on the Varesia. The Owner also argued that laches
barred enforcement of the lien because (1) World Fuel’s action was filed after the
expiration of the analogous limitations period, (2) World Fuel’s delay was not
excusable, and, as a result of the unjustified delay, (3) the Owner suffered
prejudice in its ability to defend against the claim.

         The district court held a hearing on the motion to vacate the morning of
Friday, January 6th. Counsel for World Fuel stated that he had not seen the
motion to vacate until “very late” the night before, and so had not had an
opportunity to research the laches issue. However, World Fuel asserted that in the
years between the invoice and the arrest of the vessel in New Orleans, it “was
attempting to collect from Denmar and following the [Varesia] to seek an
opportunity to enforce the lien,” suggesting that World Fuel could not enforce its
lien until the Varesia entered the United States. In response to the court’s
questions about what “course of conduct” demonstrated “any type of attempt to
pursue the claim,” rather than just the vessel, World Fuel pointed to the demand
letter sent to the Owner in 2015 and stated that there may have been other factors
showing World Fuel’s diligence. World Fuel continued that, even if there was
unjustified delay, there was no resultant prejudice to the Owner inasmuch as the
record was “clear” that the Owner had “the ear of Denmar’s [former] managing
director,” the ability to get “documents from him,” and the ability to get “a sworn
declaration from him.”



                                         2
               At the end of the motion hearing, the district court stated that it did not
       believe that the Owner’s argument regarding apportionment of payments to the
       Varesia debt successfully defeated World Fuel’s right to effect an arrest in good
       faith. However, the court requested an opposition memorandum from World Fuel
       addressing the Owner’s arguments with respect to laches. The court expressed
       concern that the Varesia had been taken out of commerce, which the Owner
       claimed cost roughly $27,000 per day. Accordingly, the court stated that any
       additional filings should be submitted by 9:00 am Monday, January 9th, so as to
       expedite the matter while giving World Fuel the opportunity to “respond fully to
       the laches argument.” The court indicated that it might rule on the motion as
       early as 9:45 am on January 9th.

              On January 9th, the court extended the deadline for filing a response to
       11:00 am. World Fuel failed to file any opposition before the deadline. At 2:15
       pm, the court ruled that, “[o]n the showing made,” the warrant for the arrest of the
       Varesia was improvidently issued and should be vacated. After the district court
       entered its order, World Fuel filed its opposition. The district court then entered
       an order denying World Fuel’s “Ex Parte Emergency Motion to Reconsider.”
       That motion is not in the record on appeal.

               On January 10th, World Fuel filed a notice of appeal “from the
       order/judgment” that was “rendered and entered on January 9, 2017,” citing to the
       docket number of the order vacating the arrest of the Varesia.
World Fuel Servs. Singapore PTE, Ltd. v. M/V AS VARESIA, 727 F. App’x 811, 812-14 (5th Cir.

2018). The Fifth Circuit affirmed the district court’s order vacating the arrest on the grounds

that WFS’s claim was barred by laches. Id. at *817.

II.    PENDING MOTION

       While WFS’s appeal was pending, the Owners filed the instant motion for damages due

to wrongful arrest.4 The Owners argue that such damages are warranted because WFS acted in

bad faith by obtaining the warrant to arrest the Varesia on December 15, 2016, but waiting until

January 5, 2017, when the vessel was about to set sail, to execute it.5 The Owners argue that

WFS’s actions prevented them from taking action to vacate the arrest before the vessel’s

scheduled departure date.6 WFS also argues, in its reply memorandum, that this Court should

use its inherent authority to sanction WFS for hampering the litigation by delaying the execution

       4
         R. Doc. 34.
       5
         R. Doc. 34-1 at 9-11.
       6
         Id. at 11.
                                                3
of the warrant to arrest the vessel.7 WFS opposes the motion arguing that the Owners cannot

prevail on their motion for damages because WFS had a bona fide lien on the vessel and did not

act in bad faith, but rather was employing a litigation strategy to obtain settlement without

needing to effectuate the arrest and thereby incur the associated costs.8

III.    LAW & ANALYSIS

        A.       Damages for Wrongful Arrest

        “To recover for wrongful arrest of a vessel, there must be (1) no bona fide claim of a

maritime lien on the vessel and (2) a showing of ‘bad faith, malice, or gross negligence [on the

part] of the offending party.’” Comar Marine, Corp. v. Raider Marine Logistics, L.L.C., 792

F.3d 564, 574-75 (5th Cir. 2015) (quoting Arochem Corp. v. Wilomi, Inc., 962 F.2d 496, 499 (5th

Cir. 1992)). The party alleging wrongful arrest has the burden of proof. Id. (citations omitted).

Bad faith is the “gravamen of the right to recover damages for wrongful seizure or detention of

vessels.” Arochem Corp. v. Wilomi, Inc., 962 F.2d at 500 (citing Frontera Fruit Co. v. Dowling,

91 F.2d 293, 297 (5th Cir. 1937)). The Fifth Circuit has held that a lien holder acts in good faith

when there is “a bona fide dispute over the validity of [the] lien” and “the parties could have

legitimately and honestly believed that the lien would stand up.” Cardinal Shipping Corp. v.

M/S Seisho Maru, 744 F.2d 461, 475 (5th Cir. 1984).

        At the hearing on the Owner’s motion to vacate the arrest, this Court9 recognized three

times that there was a genuine factual dispute about whether WFS had a bona fide lien on the

Varesia.10 The Court relied on the doctrine of laches to vacate the arrest, and made no findings




        7
          R. Doc. 43 at 3-5.
        8
          R. Doc. 35 at 4-12.
        9
          This action was originally allotted to Section N of this Court. R. Doc. 6. When Judge Kurt D. Engelhardt
was elevated to the Fifth Circuit, this case was re-allotted to Section B. R. Doc. 49. It was re-allotted again to
Section M upon the confirmation of the undersigned. R. Doc. 50.
        10
           R. Doc. 31 at 5, 21-22 & 30-31.
                                                        4
regarding the validity of the lien. See World Fuel Servs., 727 F. App’x at 816-17.11 In John W.

Stone Oil Distributor, Inc. v. M/V Miss Bern, 663 F. Supp. 773, 780 (S.D. Ala. 1987), the court

held that a maritime lien that is “barred by laches does not give rise to a claim for wrongful

seizure since [the lienholder] has the right to have the court determine whether or not its lien

was barred by laches.” That is precisely what occurred in this case. WFS’s arrest of the

Varesia was not transformed into bad faith by the Court’s determining WFS’s lien was barred

by laches, when there existed a genuine dispute about whether WFS had a bona fide lien

that was not resolved by the Court’s disposition of the matter.                          Therefore, the Owners

cannot recover damages for wrongful arrest.

         B.       Inherent Authority

         In their reply memorandum, the Owners ask this Court to exercise its inherent authority

to sanction WFS for its conduct in this litigation and award the Owners damages for the

wrongful arrest.12 Courts do not consider new arguments raised in reply memoranda. See, e.g.,

Ross v. W&T Offshore, Inc., 2018 WL 3970679, at *3 (E.D. La. July 17, 2018) (citing Vais

Arms, Inc. v. Vais, 383 F.3d 287, 292 (5th Cir. 2004)). However, this is not a case that warrants

the imposition of sanctions in any event. As noted by the Fifth Circuit, “[f]ederal courts have the

inherent power to assess sanctions under certain circumstances, such as when a party has acted in

bad faith, vexatiously, wantonly, or for oppressive reasons, or has defiled the very temple of

justice.” Matter of Dallas Roadster, Ltd., 846 F.3d 112, 134 (5th Cir. 2017) (citations and

quotations omitted). “In using its inherent power, a district court must comply with the mandates

of due process, both in determining that the requisite bad faith exists and in assessing fees.” Id.

(citations and quotations omitted). Here, this Court has already determined that WFS did not act



         11
            However, at the end of the hearing, the Court did state “that it did not believe that the Owner’s argument
regarding apportionment of payments to the Varesia debt successfully defeated World Fuel’s right to effect an arrest
in good faith.” World Fuel Servs., 727 F. App’x at 814.
         12
            R. Doc. 43 at 3-5.
                                                          5
in bad faith in seeking to arrest the vessel pursuant to what it believed was a valid and

enforceable maritime lien, even though the Court ultimately held it could not enforce the lien due

to laches. Further, the Court will not pass judgment on WFS’s litigation strategy as it was not

obviously vexatious or wanton and certainly did not “define the very temple of justice.”

IV.    CONCLUSION

       Accordingly, IT IS ORDERED that the Owner’s motion for damages due to wrongful

arrest (R. Doc. 34) is DENIED.



       New Orleans, Louisiana, this 18th day of January, 2019.




                                                    ________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE




                                                6
